CLARK, Associate Justice.
Appellant is in this jurisdiction under a writ of habeas corpus ad prosequendum, having been brought here from the United States Penitentiary at Terre Haute, Indiana, where he was serving a term of fifteen years imposed on him by the District Court of the United States for the Southern District of Indiana for violation of the Sedition Law. Appellant was brought here to stand trial in the well-known and so-called “Mass Sedition Case.”1 While in this jurisdiction, he filed with the court below his petition for a writ of habeas corpus attacking the jurisdiction of the court sitting in Indiana in the trial resulting in his conviction there. The petition was dismissed.
In view of this court’s decisions in Downey v. United States2 and Noble v. Botkin 3 the trial court was correct in dismissing the petition. The effect of these decisions is that the District Court has no jurisdiction to entertain a petition for a. writ of habeas corpus attacking the petitioner’s original conviction when the petitioner is held in this jurisdiction solely by reason of a writ of habeas corpus ad prosequendum. We see no reason to depart from this rule.
Affirmed.

 Now on appeal to this court, United States v. McWilliams,—U.S.App.D.C,—,163 F.2d 695.


 67 App.D.C. 192, 91 F.2d 223.


 80 U.S.App.D.C. 354, 153 F.2d 228.